Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 12/10/2021 in which the claims 1, 3-5, 7-13 are pending.

Response to Arguments
3. 	Applicant’s arguments, see pages 6-11, filed 12/10/2021, with respect to the rejections of claims have been fully considered and the amendment claims are moot in view of new ground of rejection by relying on the teachings of Nakamura et al. (US 2013/0315558 A1) (hereinafter Nakamura II).

Claim Interpretation
4. 	Claim amendment filed 12/10/2021 obviate the interpretation of claim 1 under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 1, 3-5, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2011/0292045 A1) in view of Nakamura et al. (US 2013/0315558 A1) (hereinafter Nakamura II).

 	Regarding claim 1, Nakamura discloses a generation apparatus comprising:  one or more memories; and one or more processors functioning by executing instructions stored in the one or more memories as the following units (Fig. 2 & para[0062] teaches of the CPU 20 and memory 22): an obtaining unit configured to obtain a virtual viewpoint parameter which indicates at least one of a position of a virtual viewpoint and a direction from a virtual viewpoint (para[0086] – [0091] & Figs. 6-7 teaches of determining the position of the virtual viewpoint which can be a centrally-positioned viewpoint or a substantially centrally-positioned viewpoint among the plurality of viewpoints when the plurality of viewpoints are arranged along a direction), and is used to for generating virtual viewpoint image data generated based on image data obtained based on image capturing by a plurality of imaging devices (para[0072] – [0073]  & Figs. 4-5 teaches viewpoint image acquiring by plurality of imaging units ex: four parallax images of subject are photographed from four viewpoints & figs. 6-7 Abstract & Para[0084] –[0091 Fig. 4 teaches plurality of viewpoint images and  acquiring parallax amounts in a plurality of sets of feature points at which features substantially correspond to one another from the acquired plurality of viewpoint images and  adjusting device for adjusting the parallax amount in each of the acquired feature points and the parameter for adjusting a virtual viewpoint position of the virtual viewpoint image); and a generation unit configured to generate a media file storing the virtual viewpoint parameter obtained by the obtaining unit and virtual viewpoint image data generated based on the virtual viewpoint parameter obtained by the obtaining unit (Para[0130] – [0140] & Figs.9A-9D, 10-12 teaches of the data structure of 3D image file configured by a view point image (1) ( leading image) A, a viewpoint image (2) A2, a viewpoint image (3) A3, .  . . , and a viewpoint image (n) An being connected. The regions of the respective viewpoint images are divided by SOI (Start of Image) illustrating a start position of each of the viewpoint images and EOI (End of Image) illustrating an end position. The individual information IFD includes the number of viewpoint images, viewpoint image numbers, the angles of convergence etc.). 

plurality of virtual viewpoint parameters obtained by the obtaining unit and virtual viewpoint image data generated based on the virtual viewpoint parameter obtained by the obtaining unit, wherein the plurality of virtual viewpoint parameters corresponding to each frames included in the virtual viewpoint image data are stored in a header area in the head of the media file. However, Nakamura II discloses and a generation unit configured to generate a media file storing a plurality of virtual viewpoint parameters obtained by the obtaining unit and virtual viewpoint image data generated based on the virtual viewpoint parameter obtained by the obtaining unit (para [0104], [0111]- [0114] & Figs. 9, 10 teaches of collectively recording. In the first header area of the record area in which each viewpoint image per GOP is recorded, attached information is recorded, such as the GOP maximum display size, the GOP maximum parallax amount, the assumed visual distance and the convergence angle, base line length and imaging unit arrangement (i.e. viewpoint number) of the device that takes each viewpoint image. Generate viewpoint images 2 and 3 of viewpoint numbers 2 and 3 at virtual viewpoints, and in a 3D video file recording viewpoint images at multiple viewpoints, information indicating whether the viewpoint image at each viewpoint is the viewpoint image at an actual viewpoint or the viewpoint image at the virtual viewpoint, is collectively recorded (see FIG. 9)), wherein the plurality of virtual viewpoint parameters corresponding to each frames included in the virtual viewpoint image data are stored in a header area in the head of the media file (Figs. 6, 9 & Para[0087], [0104]-[0108] teaches in collectively record and first header  area of the record area in which each viewpoint  image per GOP is recorded, attached information is recorded, such as the GOP maximum display size, the GOP maximum parallax amount, the assumed visual distance and the convergence angle , base line length and imaging unit arrangement (i.e. viewpoint  number) of the device that takes each viewpoint  image). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a method of  acquiring viewpoint images obtained by photographing same subject from varying viewpoints of Nakamura with the method  plurality of viewpoint images are sequentially recorded every one GOP formed with a plurality of frames   and Header area is provided in the head of an area recording the viewpoint image of each GOP of Nakamura II in order to provide a system  of processing all GOP to record the 3D video file.

 	Regarding claim 3, Nakamura further discloses the generation apparatus, wherein the media file is a file in a still image format (Para[0126] teaches of still image), and the generation unit stores the virtual viewpoint parameter obtained by the obtaining unit in a metadata area in the media file (Para[0130] –[0133] FIG. 9A to 9D & 10, 12  teaches a data structure of a 3D image file for 3D image and the parallax amount metadata in the 3D image file for 3D image).  

 	Regarding claim 4, Nakamura further discloses the generation apparatus according to claim 3, wherein the still image format is Exif (Para[0126], [0130] & Figs. 9A- 9B teaches of still image and 3D image file "F" uses a file format of the Exif standard), and the virtual viewpoint parameter obtained by the obtaining unit is stored  (Para[0133] –[0134]& Figs. 9B-9D, 10  teaches  The APP1 marker segment is provided with an IFD (Image file directory) region (IMO region (0th IFD) and an IFD1 region (1st IFD)).  The IFD1 region (1st IFD) stores a thumbnail image generated from the viewpoint images.  Further, the APP2 marker segment includes individual information IFD & Para [139] & FIG. 12, in the individual information IFD of the 3D image file, the coordinate values of each of the feature points 1, 2, 3, . . ., k in the viewpoint image are further recorded). 

 	Regarding claim 5, Nakamura further discloses the generation apparatus, wherein the still image format is Exif (Para[0126], [0130] & Figs. 9A- 9B teaches of still image and 3D image file "F" uses a file format of the Exif standard), and - 17 -10191044WOUS01 the virtual viewpoint parameter obtained by the obtaining unit is stored in an APPn marker segment not defined in an Exif standard inside the metadata area in the media file  (Para[0132] –[0133] & Figs. 9B-9D teaches of an  APP1 marker segment in which Exif supplementary information of the viewpoint image is recorded and an APP2 marker segment in which multi-viewpoint  supplementary information is recorded).

 	Regarding claim 7, Nakamura further discloses the generation apparatus, wherein the media file is a file in a moving image format (Para [0105], [0126] teaches of moving image of 3D), and the generation unit stores the virtual viewpoint image data and the virtual viewpoint parameter for each of the frames in the media file in a chronological (Para[0130] &  FIGS. 9A to 9D teaches  data structure of a 3D image file for 3D display which records a plurality of images by integrating them, and is configured by a viewpoint image (1) (leading image) A1, a viewpoint image (2) A2, a viewpoint image (3) A3, .  . . , and a viewpoint image (n) An being connected). 

 	Regarding claim 10, Nakamura further discloses the generation apparatus, wherein the virtual viewpoint parameter further indicates a viewing angle of a virtual viewpoint (Para [0127] teaches 3D image file stores subject distance information, information regarding the space and angle of convergence of the photographing lenses 160R and 160L and the like together with the compressed image data of two viewpoints & Para [0134] teaches of the IFD includes angles of convergence).  

 	Regarding claim 11, Nakamura discloses a generation method comprising: - 18 -10191044WOUS01 obtaining a virtual viewpoint parameter which indicates at least one of a position of a virtual viewpoint and a direction from a virtual viewpoint (para[0086] –[0091] & Figs. 6-7 teaches of determining the position of the virtual viewpoint which can be a centrally-positioned viewpoint or a substantially centrally-positioned viewpoint among the plurality of viewpoints when the plurality of viewpoints are arranged along a direction), and is used for generating virtual viewpoint image data generated based on image data obtained based on image capturing by a plurality of imaging devices para[0072] – [0073]  & Figs. 4-5 teaches viewpoint image acquiring by plurality of imaging units ex: four parallax images of subject are photographed from four viewpoints & figs. 6-7 Abstract & Para[0084] –[0091 Fig. 4 teaches plurality of viewpoint images and  acquiring parallax amounts in a plurality of sets of feature points at which features substantially correspond to one another from the acquired plurality of viewpoint images and  adjusting device for adjusting the parallax amount in each of the acquired feature points and the parameter for adjusting a virtual viewpoint position of the virtual viewpoint image); and generating a media file storing the obtained virtual viewpoint parameter and virtual viewpoint image data generated based on the obtained virtual viewpoint parameter (Para[0130] – [0140] & Figs.9A-9D, 10-12 teaches of the data structure of 3D image file configured by a view point image (1) ( leading image) A, a viewpoint image (2) A2, a viewpoint image (3) A3, .  . . , and a viewpoint image (n) An being connected. The regions of the respective viewpoint images are divided by SOI (Start of Image) illustrating a start position of each of the viewpoint images and EOI (End of Image) illustrating an end position. The individual information IFD includes the number of viewpoint images, viewpoint image numbers, the angles of convergence etc.). 

 	Nakamura does not explicitly disclose and generating a media file storing a plurality of virtual viewpoint parameters and virtual viewpoint image data generated based on the obtained virtual viewpoint parameter, wherein the plurality of virtual viewpoint parameters corresponding to each frames included in the virtual viewpoint image data are stored in a header area in the head of the media file. However, Nakamura II discloses and generating a media file storing a plurality of virtual viewpoint parameters and virtual viewpoint image data generated based on the obtained virtual viewpoint para [0104], [0111]- [0114] & Figs. 9, 10 teaches of collectively recording. In the first header area of the record area in which each viewpoint image per GOP is recorded, attached information is recorded, such as the GOP maximum display size, the GOP maximum parallax amount, the assumed visual distance and the convergence angle, base line length and imaging unit arrangement (i.e. viewpoint number) of the device that takes each viewpoint image. Generate viewpoint images 2 and 3 of viewpoint numbers 2 and 3 at virtual viewpoints, and in a 3D video file recording viewpoint images at multiple viewpoints, information indicating whether the viewpoint image at each viewpoint is the viewpoint image at an actual viewpoint or the viewpoint image at the virtual viewpoint, is collectively recorded (see FIG. 9)), wherein the plurality of virtual viewpoint parameters corresponding to each frames included in the virtual viewpoint image data are stored in a header area in the head of the media file Figs. 6, 9 & Para[0087], [0104]-[0108] teaches in collectively record and first header  area of the record area in which each viewpoint  image per GOP is recorded, attached information is recorded, such as the GOP maximum display size, the GOP maximum parallax amount, the assumed visual distance and the convergence angle , base line length and imaging unit arrangement (i.e. viewpoint  number) of the device that takes each viewpoint  image It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a method of  acquiring viewpoint images obtained by photographing same subject from varying viewpoints of Nakamura with the method  plurality of viewpoint images are sequentially recorded every one GOP formed with a plurality of frames   and Header area is provided in the head of an area 

 	Regarding claim 12, Nakamura discloses a non-transitory computer readable storage medium storing a program which causes a computer to perform a generation method, the generation method comprising: obtaining a virtual viewpoint parameter which indicates at least one of a position of a virtual viewpoint and a direction from a virtual viewpoint (para[0086] –[0091] & Figs. 6-7 teaches of determining the position of the virtual viewpoint which can be a centrally-positioned viewpoint or a substantially centrally-positioned viewpoint among the plurality of viewpoints when the plurality of viewpoints are arranged along a direction), and is used for generating virtual viewpoint image data generated based on image data obtained based on image capturing by a plurality of imaging devices (para[0072] – [0073]  & Figs. 4-5 teaches viewpoint image acquiring by plurality of imaging units ex: four parallax images of subject are photographed from four viewpoints & figs. 6-7 Abstract & Para[0084] –[0091 Fig. 4 teaches plurality of viewpoint images and  acquiring parallax amounts in a plurality of sets of feature points at which features substantially correspond to one another from the acquired plurality of viewpoint images and  adjusting device for adjusting the parallax amount in each of the acquired feature points and the parameter for adjusting a virtual viewpoint position of the virtual viewpoint image); and generating a media file storing the obtained virtual viewpoint parameter and virtual viewpoint image data generated based on the obtained virtual viewpoint parameter (Para[0130] – [0140] & Figs.9A-9D, 10-12 teaches of the data structure of 3D image file configured by a view point image (1) ( leading image) A, a viewpoint image (2) A2, a viewpoint image (3) A3, .  . . , and a viewpoint image (n) An being connected. The regions of the respective viewpoint images are divided by SOI (Start of Image) illustrating a start position of each of the viewpoint images and EOI (End of Image) illustrating an end position. The individual information IFD includes the number of viewpoint images, viewpoint image numbers, the angles of convergence etc.).
 	Nakamura does not explicitly disclose and Page 4 of 11Application No. 17/011,579 Attorney Docket No. 10191044WOUS01(1880-1850) generating a media file storing a plurality of virtual viewpoint parameters and virtual viewpoint image data generated based on the obtained virtual viewpoint parameter, wherein the plurality of virtual viewpoint parameters corresponding to each frames included in the virtual viewpoint image data are stored in a header area in the head of the media file. However, Nakamura II discloses and Page 4 of 11Application No. 17/011,579 Attorney Docket No. 10191044WOUS01(1880-1850) generating a media file storing a plurality of virtual viewpoint parameters and virtual viewpoint image data generated based on the obtained virtual viewpoint parameter para [0104], [0111]- [0114 ] & Figs. 9, 10 teaches of collectively recording. In the first header area of the record area in which each viewpoint image per GOP is recorded, attached information is recorded, such as the GOP maximum display size, the GOP maximum parallax amount, the assumed visual distance and the convergence angle, base line length and imaging unit arrangement (i.e. viewpoint number) of the device that takes each viewpoint image. Generate viewpoint images 2 and 3 of viewpoint numbers 2 and 3 at virtual viewpoints, and in a 3D video file recording viewpoint images at multiple viewpoints, information indicating whether the viewpoint image at each viewpoint is the viewpoint image at an actual viewpoint or the viewpoint image at the virtual viewpoint, is collectively recorded (see FIG. 9)), wherein the plurality of virtual viewpoint parameters corresponding to each frames included in the virtual viewpoint image data are stored in a header area in the head of the media file Figs. 6, 9 & Para[0087], [0104]-[0108] teaches in collectively record and first header  area of the record area in which each viewpoint  image per GOP is recorded, attached information is recorded, such as the GOP maximum display size, the GOP maximum parallax amount, the assumed visual distance and the convergence angle , base line length and imaging unit arrangement (i.e. viewpoint  number) of the device that takes each viewpoint  image). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a method of  acquiring viewpoint images obtained by photographing same subject from varying viewpoints of Nakamura with the method  plurality of viewpoint images are sequentially recorded every one GOP formed with a plurality of frames   and Header area is provided in the head of an area recording the viewpoint image of each GOP of Nakamura II in order to provide a system  of processing all GOP to record the 3D video file.

9. 	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2011/0292045 A1) in view of Nakamura et al. (US 2013/0315558 A1) (hereinafter Nakamura II) and Mizrahi et al. (US 2009/0106202 A1). 
 	 
 	Regarding claim 8, Nakamura in view of Nakamura II discloses the generation apparatus according to claim 6, Nakamura further disclose wherein the media file is a file in a moving image format (Para [0105], [0126] teaches of moving image of 3D), Nakamura in view of Nakamura II does not explicitly disclose wherein the moving image format is Ogg Vorbis. However, Mizrahi discloses wherein the moving image format is Ogg Vorbis (Para [0060] teaches multimedia content handled with an Ogg Vorbis file format). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a method of plurality of viewpoint images are sequentially recorded every one GOP formed with a plurality of frames   and header area is provided in the head of an area recording the viewpoint image of each GOP of Nakamura in view of Nakamura II with the searching method for enabling search of content such as multimedia content of Mizrahi in order to provide a system in improving the metadata for the content and the search results

 	Regarding claim 9, Nakamura in view of Nakamura II discloses the generation apparatus according to claim 7, Nakamura in view of Nakamura II does not explicitly disclose wherein the moving image format is Ogg Vorbis. However, Mizrahi discloses wherein the moving image format is Ogg Vorbis (Para [0060] teaches multimedia content handled with an Ogg Vorbis file format).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a method of plurality of viewpoint images are sequentially recorded every one GOP formed with a plurality of frames   and header area is provided in the head of an area recording the viewpoint image of each GOP of Nakamura in view of Nakamura II with the searching method for enabling search of content such as multimedia content of Mizrahi in order to provide a system in improving the metadata for the content and the search results

10. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2011/0292045 A1) in view of Nakamura et al. (US 2013/0315558 A1) (hereinafter Nakamura II) and House et al. (US 2010/0020068 A1).

    Regarding claim 13, Nakamura in view of Nakamura II discloses the generation apparatus according to claim 1, Nakamura in view of Nakamura II does not explicitly disclose wherein a virtual viewpoint image displayed on a display screen based on the media file includes a figure representing a trajectory of the virtual viewpoint corresponding to the virtual viewpoint parameter in the media file. However, House discloses wherein a virtual viewpoint image displayed on a display screen based on the media file includes a figure representing a trajectory of the virtual viewpoint corresponding to the virtual viewpoint parameter in the media file (Para [0124] – [0126] & Figs. 13C teaches of virtual view point representations along a trajectory 1364 and virtual view corresponding to position). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a method of plurality of viewpoint images are sequentially recorded every one GOP formed with a plurality of frames   and header area is provided in the head of an area recording the viewpoint image of each GOP of Nakamura in view of Nakamura II with the searching method for enabling search of content such as multimedia content of Mizrahi in order to provide a system in improving the metadata for the content and the search results
.

Conclusion
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425